Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2011/0257298) in view of Fujimoto et al. (WO 2010/008050) and Murai et al. (US 2008/0268253).
Note: Koyama et al. (US 2011/0114871) is 371 Application of Fujimoto et al. (WO 2010/008050) and is English equivalent and is used to cite the prior art. 
Regarding claims 1-8, 10 Ishihara discloses a coating composition containing metal oxide particles with a high refractive index constituted with fine particles of a titanium-based oxide with a rutile-type crystal structure (particle A of the present invention) and a coating layer formed on a surface each of the fine particles of the titanium-based oxide with a silica-based oxide or a silica-based composite oxide (para 001). Ishihara discloses fine particles of the titanium-based oxide are obtained by calcining particles of a composite oxide containing titanium and at least one of tin and silicon (claim 2). The surfaces of the fine particles of the titanium-based oxide are preferably coated with the silica-based oxide in such a manner that when the weight of the fine particles of the titanium-based oxide is expressed as "C" and the weight of their coating layers is expressed as "S", the weight ratio (S/C) is 1/100 to 50/100, preferably 5/100 to 30/100, in terms of the respective metal oxides (para 0192). Ishihara discloses a coating film obtained by applying the coating composition onto a substrate (para 0021). The coating composition comprises a binder component such as thermosetting resin, thermoplastic resin, urethane-based resin (claim 0021). The coating composition comprises a binder component such as organosilicon compound such as formula 1 which meets the formula 1 of claim 2 (para 0040-0044). The layers of anti-reflection were formed on the surface of each of the hard coat layers (para 0705). The coating film of the present invention is a coating film obtained by applying the coating composition onto a substrate. The substrate is preferable to be a plastic lens substrate. The coating film is preferable to be a film of a hard coat layer or a film of a primer layer (para 0049-0051).
With respect to the percent by mass of TiO2, when faced with a mixture (TiO2 and SiO2 or Tin oxide, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
However, Ishihara fails to disclose that the coating layer is made of silicon dioxide-stannic oxide complex oxide colloidal particles having a mass ratio of silicon dioxide-stannic oxide of 0.1 to 5 and having one or more intermediate layers that is made of an oxide and a complex oxide interposed between the core particle A and coating layer made of particle B and titanium based oxide is selected from the group consisting of titanium oxide and stannic oxide and particles made of titanium oxide and zirconium and stannic oxide. 
Whereas, Fujimoto discloses surface-modified anhydrous zinc antimonate colloidal particles are formed by coating outer surface of anhydrous antimonate zinc colloidal particles (A) as nucleus with material (B) chosen from colloidal particles of complex oxide consisting of silica and stannic oxide in mass ratio of 0.1-10 (Abstract). 
Whereas, Murai discloses transparent film-forming coating liquid of the present invention comprises the following components (A) to (D): (A) an organosilicon compound and/or a hydrolyzate of the organosilicon compound, (B) metal oxide fine particles each of which comprises a metal oxide core particle and a coating layer composed of antimony oxide, (C) (abstract). The metal oxide core particle contains titanium oxide as main component and further contains an oxide of one or more element such as Sn in an amount of less than 10 wt% (para 0036). In the metal oxide fine particle, one or more of intermediate thin layers composed of at least one of an oxide of one or more elements from Si, Al, Sn may be formed between the core particle and the coating layer (para 0079-0080). In the metal oxide fine particle of the invention, one or more intermediate thin layers composed of at least one of an oxide of one or more elements selected from Si, Al, Sn, Zr, Zn, Sb, Nb, Ta and W, a composite oxide thereof and a mixture of the oxide and the composite oxide may be formed between the core particle and the antimony oxide coating layer (para 0079-0080). The titanium oxide-based core particle may contain, in addition to titanium oxide or Ti, an oxide of one or more elements selected from Si, Al, Sn, Zr, Fe, Sb, Nb, Ta and W (Ti-Sn or Ti-Sn-Zr which would meet the limitation of claims 20-21). When another oxide is contained, the titanium oxide content in the titanium oxide-based core particle is desired to be not less than 10% by weight, preferably not less than 20% by weight, in terms of TiO.sub.2.  When the titanium oxide content is in this range, a refractive index of the resulting film can be increased, and interference fringe is not formed (para 0068). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the colloidal particles of complex oxide consisting of silica and stannic oxide in mass ratio of 0.1-10 of Fujimoto and replace it with the silicon based oxide in the coating layer of Ishihara motivated by the desire to have excellent transparency (English Abstract) and It would have been obvious to one of ordinary skill in the art at the time of invention to include one or more of intermediate thin layers composed of at least one of an oxide of Zr and a complex oxide of one or more elements from Si and Sb as taught by Murai between the between the core particle (A) and the coating layer of Ishihara motivated by the desire to have light resistance and weather resistance properties of the film and adhesion between the film and the substrate can be enhanced (para 0081) and to include titanium oxide-stannic oxide or titanium oxide-stannic oxide-zirconium oxide as the core particle as taught by Murai and replace it with the titanium based oxide particle of Ishihara motivated by the desire to have increased refractive index of the film and interference fringe is not formed (para 0068). 
As Ishihara in view of Fujimoto and Murai discloses a metal oxide particle containing titanium oxide coated with silicon dioxide-stannic oxide complex oxide as presently claimed, it therefore would be obvious that coating film would intrinsically have transparency forming transparent coating.
Regarding claim 9, Ishihara fails to disclose that an organosilicon compound is bonded to a surface of the metal oxide particle.
Whereas, Murai discloses transparent film-forming coating liquid of the present invention comprises the following components (A) to (D): (A) an organosilicon compound and/or a hydrolyzate of the organosilicon compound, (B) metal oxide fine particles each of which comprises a metal oxide core particle and a coating layer composed of antimony oxide, (C) The metal oxide particles (B) have been surface-modified with an organosilicon compound or an amine compound (abstract). The metal oxide core particle contains titanium oxide as main component (para 0035). In the metal oxide fine particle, one or more of intermediate thin layers composed of at least one of an oxide of one or more elements from Si, Al, Sn may be formed between the core particle and the coating layer (para 0079-0080). 
It would have been obvious to one of ordinary skill in the art at the time of invention to coat the coated titanium-based oxide with a rutile-type crystal structure of Ishihara with an organosilicon compound or an amine compound as taught by Murai motivated by the desire to have improved adhesion properties to the substrate and mar resistance can be enhanced (para 0058). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788